                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

    UNITED STATES OF AMERICA,                    )
                                                 )
           Plaintiff,                            )      Criminal Action No. 5: 20-026-DCR
                                                 )
    V.                                           )
                                                 )
    CHEIKH GUEYE,                                )        MEMORANDUM OPINION
                                                 )            AND ORDER
           Defendant.                            )

                                    ***   ***   ***     ***

         Defendant Cheikh Gueye pleaded guilty to two counts of bank robbery in violation of

18 U.S.C. § 2113(a). The matter is scheduled a sentencing hearing on Friday, May 21, 2021.

Gueye has objected to the portion of his Presentence Investigation Report (“PSR”) assigning

a three-level enhancement for possessing a dangerous weapon under United States Sentencing

Guidelines § 2B3.1(b)(2)(E). [Record No. 56] This objection raises both a legal and factual

issue for resolution. Although not surprising, it is unfortunate that the United States has not

taken a position regarding this particular objection.1 But notwithstanding the government’s

stance on this issue, the Court is obligated to correctly calculate the applicable guideline

provisions before imposing a sentence in this matter.


1
    The parties have made certain recommendations regarding sentencing guidelines
calculations in paragraph 5 of their plea agreement. Because they did not include an
enhancement to the base offense level for possession of a dangerous weapon under §
2B3.1(b)(2)(E) of the 2018 edition of the United States Sentencing Guidelines, the government
simply states in its response to the defendant’s objections that it “is bound by its
recommendation of the two-level enhancement in the plea agreement.” [Record No. 58]
Presumably, the United States’ reference to being bound to a two-level enhancement is
intended to refer to a two-level increase in the defendant’s base offense level under §
2B3.1(b)(2)(F) of the guidelines.

                                             -1-
       Because the Court must make a finding regarding the objective dangerousness of the

weapon, ruling will be reserved on the factual part of the defendant’s objection. However,

legal issue presented by Gueye’s objection will be overruled for the reasons explained below.

                                              I.

       Gueye robbed two federally-insured banks in Lexington, Kentucky on December 11,

2019. A sum of $ 7,881.01 was taken from both institutions. Gueye admitted the following

facts in his plea agreement and at the time his guilty plea was accepted by the Court:

       Defendant admits that he committed the robberies during which he wore a
       hoodie jacket, carried a backpack and wore sunglasses. At both banks, he passed
       tellers a note and told them to give him all the money in the drawers or he would
       kill everybody. Defendant carried a toy gun in the waistband of his pants and
       took measures to make it visible to the bank personnel. Defendant did not
       brandish the toy gun during either robbery. Shortly after the robberies,
       defendant surrendered without incident to the police. Subsequently and after
       being read his rights, defendant made a lengthy, detailed statement admitting to
       committing the robberies and explaining his purpose and motivation for doing
       so. A search of his backpack, which he had with him at the time of his arrest,
       revealed the exact amount of money taken from financial institutions that day.

[Record No. 36, p. 2] Gueye contends that he committed the crimes because he was depressed,

and he hoped that he would be killed by law enforcement officers. [See Record Nos. 57-1, pp.

3-4; 59, p. 1.]

       Gueye’s PSR contains a calculation of his recommended United States Sentencing

Guidelines Range. Both counts carry a base offense level of 20. U.S.S.G. § 2B3.1(a). A two-

level increase is applied because the defendant admitted to taking the property of a financial

institution. U.S.S.G. § 2B3.1(b)(1). A three-level increase is added because the defendant

possessed a dangerous weapon during the robbery (i.e., “the dangerous weapon




                                             -2-
enhancement”). U.S.S.G. § 2B3.1(b)(2)(E).2 Thus, the adjusted offense level for both counts

is 25. The combined adjusted offense level is 27. U.S.S.G. § 3D1.4. However, it is further

recommended that the defendant receive a three-level decrease for acceptance of

responsibility, reducing the total offense level to 24. U.S.S.G. § 3E1.1. The defendant ’s

resulting guidelines range for imprisonment is 51 to 63 months.

       Gueye objects to the application of the three-level dangerous weapon enhancement.

[Record No. 56] He suggests that he should be subjected to the lesser, threat-of-death

enhancement under U.S.S.G. § 2B3.1(b)(2)(F). That provision only increases the base offense

level by two points, which would reduce Gueye’s total offense level to 23 and his advisory

Guidelines range for imprisonment to 46 to 57 months.

                                              II.

       U.S.S.G. Section 2B3.1(b) applies enhancements to the base offense level for robbery

based on specific offense characteristics. Section 2B3.1(b)(2) lists, in descending order of

severity, different enhancements that apply based on the potential injury posed to others by the

defendant’s conduct. The use of a firearm triggers a more severe enhancement than the use of

a dangerous weapon which, in turn, triggers a more severe enhancement than a threat of death.

       As relevant here, a three-level enhancement to the base offense level applies where a

defendant commits a robbery during which he “brandishes or possesses” a “dangerous

weapon.” U.S.S.G. § 2B3.1(b)(2)(E). The commentary to Section 2B3.1 provides that:

       an object shall be considered to be a dangerous weapon for purposes of
       subsection (b)(2)(E) if (A) the object closely resembles an instrument capable
       of inflicting death or serious bodily injury; or (B) the defendant used the object
       in a manner that created the impression that the object was an instrument capable

2
  The probation officer did not include the parties’ recommended two-level increase under
section 2B3.1(b)(2)(F) for making a threat of death.

                                             -3-
       of inflicting death or serious bodily injury (e.g., a defendant wrapped a hand in
       a towel during a bank robbery to create the appearance of a gun).

U.S.S.G. § 2B3.1 cmt. n.2.

       On the other hand, a two-level enhancement applies if a defendant makes a “threat of

death” during the robbery. U.S.S.G. § 2B3.1(b)(2)(F). Again, the commentary sheds light on

conduct which triggers this enhancement:

       “A threat of death,” as used in subsection (b)(2)(F), may be in the form of an
       oral or written statement, act, gesture, or combination thereof. . . . [T]he
       defendant does not have to state expressly his intent to kill the victim in order
       for the enhancement to apply. For example, an oral or written demand using
       words such as “Give me the money or I will kill you”, “Give me the money or I
       will pull the pin on the grenade I have in my pocket”, “Give me the money or I
       will shoot you”, “Give me your money or else (where the defendant draws his
       hand across his throat in a slashing motion)”, or “Give me the money or you are
       dead” would constitute a threat of death. . . .

U.S.S.G. § 2B3.1 cmt. n.6.

                                              III.

       Gueye acknowledges that these provisions are applicable. In fact, he concedes that the

weapon he possessed may be considered a dangerous weapon under the commentary to Section

2B3.1. [Record No. 56, p. 2] He argues, however, that the Sixth Circuit’s decision in United

States v. Havis, 927 F.3d 382 (6th Cir. 2019) (en banc), categorically precludes the Court from

finding that the item he carried during the offense was a dangerous weapon. In Havis, the

Sixth Circuit held that commentary to the United States Sentencing Guidelines only binds

courts where it is an interpretation of, rather than an addition to, the Guidelines. 927 F.3d at

386. Since Havis, the court has often paused to consider whether conduct included in

commentary to the Guidelines impermissibly expands the scope of a provision. See United

States v. Hill, 963 F.3d 528, 531 (6th Cir. 2020) (commentary “binds us only if the guideline



                                             -4-
which the commentary interprets will bear the construction”); United States v. Flores, 974 F.3d

763, 765 (6th Cir. 2020) (considering whether the commentary’s definition “accord[ed] with

dictionary definitions of the term ‘serious’ as used in the context of an injury”); United States

v. Riccardi, 989 F.3d 476, 486 (6th Cir. 2021) (the commentary definition did not “fall within

the zone of any ambiguity in th[e] guideline”) (quotation omitted).

       But in several other decisions, the Sixth Circuit has expressly found that imitation

weapons may constitute dangerous weapons. For example, in United States v. Medved, 905

F.2d 935, 939 (6th Cir. 1990), the court concluded that the use of a toy gun during a bank

robbery could support a conviction under 18 U.S.C. § 2113(d), which criminalizes bank

robbery that “puts in jeopardy the life of any person by the use of a dangerous weapon or

device.” The court reasoned that the toy gun: “looked like a real gun”; was “identical” to a

real model; and tricked bank personnel into believing that it was a real gun. Medved, 905 F.2d

at 939. It also approvingly cited reasoning from the Ninth Circuit, which relied on the risks to

public safety that are heightened by law enforcement’s proportionate response to the threat of

a realistic, albeit fake, firearm. Id. (citing United States v. Martinez–Jimenez, 864 F.2d 664,

666-67 (9th Cir. 1989). The court’s holding in Medved did not depend upon commentary to a

section of the United States Sentencing Guidelines.

       Likewise, in United States v. Woodward, 24 F.3d 872 (6th Cir. 1994), the court upheld

a sentencing enhancement for brandishing a toy gun during a bank robbery. The Court

specifically focused on whether the bank personnel “believe[d] that the toy was a real gun.”

Woodard, 24 F.3d at 873. Considering the circumstances—the gun “appeared” to be real, the

tellers had “immediately handed over the money” although they were “unsure” whether it was

a toy, and the lower court had concluded that a photo of the gun looked realistic—led the court

                                              -5-
to uphold the enhancement. Id. at 873-74. The court specifically noted that the standard for

determining whether a weapon is dangerous is “not the subjective state of mind of the victim

teller, but an objective standard.” Id. at 874. Moreover, “[e]ven if the tellers . . . recognize[d]

that the gun was a toy gun, a police officer, for example, who was stationed in the bank,” may

perceive “the toy silver revolver as a dangerous weapon that could engender a violent

response.” Id. And while the Court in Woodard cited the application note 1(d) to section

1B1.1 in defining a dangerous weapon, it relied upon its earlier holding in Medved, supra, for

its ultimate conclusion that a three-level enhancement was appropriately applied.

       This objective standard was again applied in United States v. Rodriguez, 301 F.3d 666

(6th Cir. 2002). There, the court reasoned that “[t]he ultimate inquiry is whether a reasonable

individual would believe that the object is a dangerous weapon under the circumstances.”

Rodriguez, 301 F.3d at 668. The court found that a Styrofoam sandwich box, which the

defendant had claimed contained a bomb, was reasonably regarded as a dangerous weapon.

Id. at 668-69. Specifically, the defendant had acted in a manner that would lead bank personnel

to believe the object was a bomb, the box was large enough to hold a small bomb, and the

defendant clearly intended for the public to believe his threats. Id. at 669.

       Dicta in United States v. Wooten, 689 F.3d 570 (6th Cir. 2012), may mark the outer

limits of what would be considered a reasonably dangerous weapon under the circumstances.

In Wooten, the court considered whether a defendant’s threat was sufficient to support a

sentencing enhancement under the lesser, threat-of-death enhancement, § 2B3.1(b)(2)(F). The

court reasoned that it may be “objectively unreasonable” for a victim to believe that a robber

has the “intent or ability to carry out a violent act” under the circumstances. Wooten, 689 F.3d

at 576. For example, where “[a]n offender who walks into a bank waving a banana or what is

                                               -6-
plainly a toy gun, for instance, would not instill a fear of death in a reasonable person, even if

the offender emphatically announced his possession of a gun.” Id. (emphasis added). If that

were the case, the court reasoned that not even the threat-of-death enhancement would apply.

Id.

       The upshot of the holding in these cases is that the Court must make a finding that the

item admittedly possessed by Gueye was reasonably dangerous under the circumstances,

applying an objective standard. And although the Sixth Circuit does not appear to have directly

addressed whether the commentary to Section 2B3.1 is binding after Havis, these cases have

not been overruled. Thus, the Court will consider whether the weapon was objectively

dangerous and whether the enhancement applies at the scheduled sentencing hearing.

                                               IV.

       Nevertheless, Gueye’s Havis argument is unavailing. The commentary here is not

analogous to the provision in Havis, which added to a list of “controlled substance offense” by

including attempted controlled substance offense. 927 F3d at 385. Because commentary is

intended to interpret the Guidelines, its interpretation may only add a construction that the

guideline itself can bear. Id. at 386. In Havis, the Sixth Circuit reasoned that adding crimes

through commentary to a guideline that already listed covered crimes deserved no deference.

Id.

       Here, while it is true that the term “dangerous weapon” is not defined in the guidelines

provision itself, the context indicates that it requires interpretation. As previously mentioned,

§ 2B3.1(b)(2) lists six sentencing enhancements in order of their decreasing severity. The first

three enhancements are triggered by discharge, use, or brandishing a “firearm.” The next two

concern the use, brandishing, or possession of a “dangerous weapon.”              And the final

                                              -7-
enhancement applies where a defendant merely makes a “threat of death.” The greatest

enhancement, for discharging a firearm, increases the base offense level by 7, while the threat-

of-death enhancement carries only a 2-level increase. Thus, different circumstances lead to

different guidelines enhancements. And each circumstance is triggered by the type of danger

and/or threat posed to the robbery victim.        The commentary merely elaborates on the

substantiality of the threat that must be posed to trigger an enhancement.

       The guidelines dictate this focus on the circumstances surrounding the threat. A

different provision provides a detailed framework for applying enhancements where a victim

suffers “bodily injury.” U.S.S.G. § 2B3.1(b)(3). Section 2B3.1(b)(2) is concerned with

potential injuries—i.e. through “discharge” of a firearm or “possession” of a dangerous

weapon that may or may not lead to bodily injury. Thus, the commentary to Section

2B3.1(b)(2) rightly focuses on the potential threat of injury based on the circumstances. It

does not add to the list, for example, by including all weapons regardless of their potential

dangerousness. Nor does it improperly include objects that the term cannot reasonably bear,

such as controlled substances; while dangerous, drugs do not constitute weapons as that term

is ordinarily used or defined by the Guidelines. See U.S.S.G. § 1B1.1 cmt. n.1(E).

       The defendant ignores this context in favor of viewing the term “dangerous weapon”

in isolation. He cites several dictionary definitions that unanimously tie the term to the

possibility of bodily injury. But the defendant impermissibly assumes, contrary to the Sixth

Circuit precedents cited above, that a fake gun used by a criminal cannot result in bodily injury.

See Woodard, 24 F.3d at 873. And there is no basis in the guideline for finding a limit on the

word “dangerous” that would exclude objects that merely appear dangerous. In fact, under

Gueye’s definition, a person who assembled a bomb to execute a robbery, but who happened

                                              -8-
to make a mistake that rendered it inoperable, would not be eligible for the dangerous-weapon

enhancement because the bomb did not, in fact, pose any danger of bodily injury. Nor, if the

only permissible focus were on possible physical injury rather than a weapon’s appearance,

would it make sense for the United States Sentencing Commission to equate brandishing and

possessing a dangerous weapon. Why would it be necessary to specify that brandishing a

dangerous weapon triggers a sentencing enhancement if the weapon’s potential for bodily

injury is the only concern? The commentary provides an answer: a weapon may be dangerous

because it is intended to appear dangerous, regardless of its ability to inflict harm.

                                               V.

       Based on the foregoing analysis and discussion, it is hereby

       ORDERED that Defendant Cheikh Gueye’s legal objection to the application of the

dangerous weapon enhancement is OVERRULED. However, the Court’s ruling regarding

the objective dangerousness of the weapon possessed during the offense is RESERVED until

the sentencing hearing presently scheduled for May 21, 2021.

       Dated: May 13, 2021.




                                              -9-
